       Case 5:16-cv-06370-EJD Document 274 Filed 08/08/19 Page 1 of 16



 1 J. Noah Hagey, Esq. (SBN: 262331)
       hagey@braunhagey.com
 2 Matthew Borden, Esq. (SBN: 214323)
       borden@braunhagey.com
 3 Jeffrey M. Theodore, Esq. (SBN: 324823)
       theodore@braunhagey.com
 4 Ronald J. Fisher, Esq. (SBN: 298660)
       fisher@braunhagey.com
 5 BRAUNHAGEY & BORDEN LLP
   351 California Street, Tenth Floor
 6 San Francisco, CA 94104
   Telephone: (415) 599-0210
 7 Facsimile: (415) 276-1808

 8 ATTORNEYS FOR PLAINTIFF
   OPTRONIC TECHNOLOGIES, INC.
 9

10
                              UNITED STATES DISTRICT COURT
11
                            NORTHERN DISTRICT OF CALIFORNIA
12

13
   OPTRONIC TECHNOLOGIES, INC., d/b/a               Case No: 5:16-cv-06370-EJD-VKD
14 Orion Telescopes & Binoculars ®, a California
   corporation,                                     PLAINTIFF OPTRONIC
15                                                  TECHNOLOGIES, INC.’S OPPOSITION
                 Plaintiff,                         TO DEFENDANTS’ MOTION TO
16                                                  STRIKE THE TESTIMONY OF
          v.                                        ORION’S TELESCOPE TECHNOLOGY
17                                                  EXPERT DR. SASIAN
   NINGBO SUNNY ELECTRONIC CO., LTD.,
18 SUNNY OPTICS, INC., MEADE                        Date:     September 12, 2019
   INSTRUMENTS CORP., and DOES 1 - 25,              Time:     9:00 a.m.
19                                                  Judge:    Hon. Edward J. Davila
                 Defendants.                        Ctrm:     4, 5th Floor
20
                                                    Compl. Filed:        Nov. 1, 2016
21                                                  First Am. Compl.:    Nov. 3, 2017
                                                    Trial Date:          October 15, 2019
22

23

24

25

26

27

28

                                                                Case No. 5:16-cv-06370-EJD-VKD
             ORION’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE SASIAN TESTIMONY
             Case 5:16-cv-06370-EJD Document 274 Filed 08/08/19 Page 2 of 16



 1                                                         TABLE OF CONTENTS

 2 INTRODUCTION .......................................................................................................................... 1

 3 LEGAL STANDARD .................................................................................................................... 2

 4 ARGUMENT .................................................................................................................................. 2

 5 I.           THE SASIAN REPORT ..................................................................................................... 2
 6              A.         Dr. Sasian’s Education and Experience Show That He Is Highly Qualified to
                           Opine on Telescope Manufacturing Capabilities ................................................... 3
 7
                B.         Dr. Sasian’s Report Clearly Explains His Process and the Basis for His
 8                         Conclusion .............................................................................................................. 3
 9 II.          WHETHER DR. SASIAN’S METHODOLOGY IS ‘REPLICABLE’ IS
                IRRELEVANT BECAUSE HIS OPINION IS BASED UPON HIS EXPERIENCE ........ 4
10
      III.      DEFENDANTS’ QUIBBLES WITH DR. SASIAN’S DATA SELECTION ARE
11              QUINTESSENTIAL JURY ISSUES ................................................................................. 6
12 IV.          DR. SASIAN DOES NOT OPINE ON “COMMERCIALIZATION” .............................. 8
13 V.           DR. SASIAN’S TESTIMONY IS NOT IPSE DIXIT ...................................................... 10
14 VI.          IT WAS ENTIRELY PROPER FOR DR. SASIAN TO RECEIVE ATTORNEY
                ASSISTANCE IN PREPARING HIS REPORT UNDER THE FEDERAL RULES...... 10
15
      VII.      DR. SASIAN WILL HELP THE JURY UNDERSTAND EVIDENCE SHOWING
16              THAT SUNNY AND SYNTA COULD MAKE SIMILAR PRODUCTS ...................... 12
17 CONCLUSION............................................................................................................................. 13

18

19

20

21

22

23

24

25

26

27

28

                                                      i                 Case No. 5:16-cv-06370-EJD-VKD
                     ORION’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE SASIAN TESTIMONY
            Case 5:16-cv-06370-EJD Document 274 Filed 08/08/19 Page 3 of 16



 1                                                     TABLE OF AUTHORITIES
                                                                                                                                        Page(s)
 2
      CASES
 3

 4 640 Octavia, LLC v. Pieper,
      2019 WL 1201581 (N.D. Cal. Mar. 14, 2019) ............................................................................... 5
 5 Cooper   v. Brown,
      510 F.3d 870 (9th Cir. 2007) .......................................................................................................... 2
 6 Daubert v. Merrell Dow Pharm., Inc.,
      509 U.S. 579 (1993)........................................................................................................................ 2
 7
   GPNE Corp. v. Apple, Inc.,
 8    No. 12-cv-02885-LHK, 2014 WL 1494247 (N.D. Cal Apr. 16, 2014) ........................................ 10
   In re Korean Ramen Antitrust Litig.,
 9    No. 13-cv-04115-WHO, 2017 WL 235052 (N.D. Cal. Jan. 19, 2017)........................................... 7
   In re Qualcomm Antitrust Litig,
10    328 F.R.D. 280 (N.D. Cal. 2018).................................................................................................... 7
   In re Static Random Access Memory (SRAM) Antitrust Litig.,
11
      No. 07-MD-01819-CW, 2010 WL 5071694 (N.D. Cal. Dec. 7, 2010) .......................................... 7
12 Jordan v. Northrop Grumman Corp.,
      CV 95-2895 ABC (Ex), 2003 WL 27366249 (C.D. Cal. Mar. 10, 2003) ................................ 2, 11
13 Kennedy v. Collagen Corp.,
      161 F.3d 1226 (9th Cir. 1998) (reversing ....................................................................................... 7
14 Manpower, Inc. v. Ins. Co. of Pennsylvania,
      732 F.3d 796 (7th Cir. 2013) ...................................................................................................... 6, 8
15
   Perez v. State Farm Mut. Auto Ins. Co.,
16    No. C 06-1962 JW, 2012 WL 3116355 (N.D. Cal. Jul. 31, 2012) ........................................ passim
   Primiano v. Cook,
17    598 F.3d 558 (9th Cir. 2010) .......................................................................................................... 2
   Ralston v. Mortgage Inv. Group, Inc.,
18    No. 08-536-JF (PSG), 2011 WL 6002640 (N.D. Cal. Nov. 30, 2011) ........................................... 5
19 U.S  v. Hankey,
      203 F.3d 1160 (9th Cir. 2000) .................................................................................................... 5, 6
20 United  States v. Cerna,
      2010 WL 11627594 (N.D. Cal. Dec. 17, 2010) .............................................................................. 5
21
   RULES
22
   Federal Rule of Evidence 702.................................................................................................... passim
23

24

25

26

27

28

                                                     ii                Case No. 5:16-cv-06370-EJD-VKD
                    ORION’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE SASIAN TESTIMONY
        Case 5:16-cv-06370-EJD Document 274 Filed 08/08/19 Page 4 of 16



 1          Plaintiff Optronic Technologies, Inc. d/b/a Orion Telescopes & Binoculars (“Orion”)

 2 respectfully submits this Opposition to Defendants’ Motion to Strike the Testimony of Orion’s

 3 Telescope Technology Expert Dr. Sasian.

 4                                           INTRODUCTION

 5          Orion’s telescope technology expert, Professor Jose Sasian, Ph.D., brought his more than 30

 6 years of experience in the field of optical science and design to answer one narrow question:

 7 Whether, given the specifications telescope models that Defendant Sunny has manufactured for

 8 Orion, Sunny has the technical capability to also manufacture telescope models that Sunny’s

 9 competitor and co-conspirator Synta has manufactured for Orion. Dr. Sasian prepared a report in

10 which he detailed his extensive background in the field, described the process for manufacturing

11 telescope lenses, explained his review of the telescope specifications at issue, and reached a

12 conclusion on the single issue before him based upon his background and experience. Because the

13 average juror does not possess this expertise and is unlikely to have knowledge of the telescope

14 manufacturing process, and because the question of whether Sunny had the technological capability

15 to make telescopes that competed with Synta’s is a key issue in this case, Dr. Sasian’s opinions will

16 be helpful to the jury and are a proper subject of expert testimony.

17          In their Motion to Strike, Defendants raise a host of arguments, none of which applies to

18 Dr. Sasian’s experience- and expertise-based opinions. They claim that his “methodology” of

19 reviewing product specifications and drawing upon his knowledge and experience to evaluate it is

20 not “replicable” and “has not been subjected to peer review.” Even though his opinion is based on

21 the fact of their product specifications, they complain that he did not “seek out inconsistent

22 documents” or “sources that would support a contrary view.” These arguments are not relevant

23 here, where his analysis is limited to explaining whether, based upon his three decades of

24 experience, education, and expertise, the equipment that makes Widget X can also make Widget Y.

25          Finally, Defendants suggest that Dr. Sasian’s Report is unreliable because counsel assisted

26 him in preparing it. Not so. The Federal Rules permit the very common practice of counsel

27 assisting experts in preparing reports for the Court, and in any event, Dr. Sasian confirmed that the

28

                                               1                 Case No. 5:16-cv-06370-EJD-VKD
              ORION’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE SASIAN TESTIMONY
        Case 5:16-cv-06370-EJD Document 274 Filed 08/08/19 Page 5 of 16



 1 Sasian Report accurately sets forth his opinion. None of Defendants’ arguments provide any basis

 2 for striking Dr. Sasian’s reliable and relevant evidence.

 3                                         LEGAL STANDARD

 4          Under Federal Rule of Evidence 702, a witness may be “qualified as an expert by

 5 knowledge, skill, experience, training, or education.” A witness who is so qualified may provide

 6 his or her expert opinion where “specialized knowledge will assist the trier of fact to understand the

 7 evidence or determine a fact in issue.” Id. Expert testimony is therefore appropriate where

 8 untrained jury members would be unable to intelligently comprehend the fact evidence and

 9 determine the particular issue without the guidance of an expert. Fed. R. Evid. 702 Advisory

10 Committee Note. “The threshold for qualification is low: a minimal foundation of knowledge,

11 skill, and experience suffices.” Perez v. State Farm Mut. Auto Ins. Co., No. C 06-1962 JW, 2012

12 WL 3116355 (N.D. Cal. Jul. 31, 2012) *2 (citation omitted). Further, these requirements “should

13 be liberally construed.” United States ex rel. Jordan v. Northrop Grumman Corp., CV 95-2895

14 ABC (Ex), 2003 WL 27366249 (C.D. Cal. Mar. 10, 2003), *2.

15          Expert testimony is admissible under Rule 702 if it is relevant and reliable. See Daubert v.

16 Merrell Dow Pharm., Inc., 509 U.S. 579, 589 (1993). Testimony is relevant if it will “assist the

17 trier of fact to understand or determine a fact in issue,” Cooper v. Brown, 510 F.3d 870, 942 (9th

18 Cir. 2007), and reliable “if the knowledge underlying it has a reliable basis in the knowledge and

19 experience of the relevant discipline.” Primiano v. Cook, 598 F.3d 558, 565 (9th Cir. 2010). The

20 inquiry into the admissibility of expert testimony is ultimately “a flexible one,” where “[s]haky but

21 admissible evidence is to be attacked by cross examination, contrary evidence, and attention to the

22 burden of proof, not exclusion.” Id., 598 F.3d at 564 (citing Daubert, 509 U.S. at 596).

23                                             ARGUMENT

24 I.       THE SASIAN REPORT
25          Dr. Sasian’s Report sets forth his qualifications and the process by which he arrived at his

26 opinion in great detail. Among other things, it shows that he did not form his expert opinion by

27 running tests or conducting experiments. Nor did he base his opinion on factors that are specific to

28 Defendants’ facilities. Rather, Dr. Sasian examined the specifications of the products Sunny

                                               2                 Case No. 5:16-cv-06370-EJD-VKD
              ORION’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE SASIAN TESTIMONY
         Case 5:16-cv-06370-EJD Document 274 Filed 08/08/19 Page 6 of 16



 1 manufactured for Orion and drew upon his expertise to determine what capabilities an entity would

 2 need to have to make products with those specifications. He then considered whether a company

 3 that had those capabilities also had the capability to make certain products that Synta manufactures,

 4 again based on the product specifications. Nowhere in his Report does Dr. Sasian purport to opine

 5 on any aspect of Defendants’ business or financial situation beyond that single technical issue.

 6          Given Dr. Sasian’s process, and the narrow question on which he was asked to opine,

 7 Defendants’ arguments completely miss the mark. They attack procedures that Dr. Sasian did not

 8 employ, fault him for not using data and documents that were irrelevant to his analysis, and

 9 challenge his qualification to give opinions that he does not offer. None of Defendants’ arguments

10 provides a basis for striking his testimony.

11          A.       Dr. Sasian’s Education and Experience Show That He Is Highly Qualified to
                     Opine on Telescope Manufacturing Capabilities
12
            As set forth in his Report, Dr. Sasian has extensive education and experience in optical
13
     sciences and manufacturing. (Hagey Declaration in Support of Oppo. to Motion to Strike Sasian
14
     Testimony (“Hagey Decl.”), Ex. 1, Sasian Report, ¶¶ 9-17 and Ex. 1.) Specifically, he has been a
15
     full-time tenured Professor of Optical Sciences and Astronomy for the past 17 years, and his work
16
     involves “the design, fabrication, and testing of optical devices such as telescopes.” (Id. ¶ 1.) He
17
     has taught numerous university courses on these topics, provided consultation regarding telescope
18
     optics, built many telescopes, and published articles on telescope technology. (Id. ¶¶ 12-16.) Dr.
19
     Sasian’s vast knowledge, experience, and education easily satisfies the “low threshold” to qualify
20
     as an expert under Rule 702. Perez, 2012 WL 3116355 at *2.
21
            B.       Dr. Sasian’s Report Clearly Explains His Process and the Basis for His
22                   Conclusion
23          Dr. Sasian’s Report lays out the evidence he considered and clearly states how he reached

24 his conclusion. He begins by providing background on the components of consumer telescopes

25 and explains that regardless of the cost of a telescope, “the basic manufacturing equipment and

26 processes for making low-and high-end consumer telescopes are similar.” (Id. ¶¶ 20-23.) He then

27 defines the two basic types of telescopes, reflectors and refractors, and provides a thorough

28 description of the process for manufacturing each. (Id. ¶¶ 24-32.)

                                                  3                 Case No. 5:16-cv-06370-EJD-VKD
                 ORION’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE SASIAN TESTIMONY
         Case 5:16-cv-06370-EJD Document 274 Filed 08/08/19 Page 7 of 16



 1           Turning to the specific issue on which Dr. Sasian opines—“whether Sunny and Synta were

 2 capable of producing telescope products that competed with each other”—Dr. Sasian states that he

 3 reviewed Orion’s purchasing data to see what products Sunny and Synta offered to Orion. (Id. ¶

 4 37.) He notes that he focused on two of Sunny’s telescopes, the StarBlast 4.5 EQ reflector and the

 5 AstroView 90 mm EQ refractor, because (1) those provide examples of the two basic types of

 6 telescopes, and (2) since these telescopes were once made by both Sunny and Synta, they “are a

 7 useful analytical baseline.” (Id. ¶ 38.)

 8           Next, Dr. Sasian reviews each telescope’s specifications and explains what they reveal

 9 about Sunny’s manufacturing capabilities. He then discusses why that information led him to

10 conclude that if Sunny could manufacture those models, then it could also manufacture other

11 specific models that Synta has made for Orion. (Id. ¶¶ 40-45; 48-51; 53.) Finally, Dr. Sasian

12 discusses specifications of products that Meade manufactures and opines that “even if Sunny did

13 not have the ability to make medium- to high-end telescopes before the Meade acquisition, it had

14 such capability afterward.” (Id. ¶¶ 55-60.) In sum, based on his examination of Sunny’s

15 technological capabilities, as evidenced by the specifications of the products it has manufactured

16 for Orion, Dr. Sasian concludes that “Sunny and Synta were capable of producing telescope

17 products that competed with one another.” (Id. ¶ 68.)

18 II.       WHETHER DR. SASIAN’S METHODOLOGY IS ‘REPLICABLE’ IS
             IRRELEVANT BECAUSE HIS OPINION IS BASED UPON HIS EXPERIENCE
19
             Defendants argue that Dr. Sasian’s methodology is “not replicable or supported” because it
20
     “consists entirely of reviewing certain products listed on Orion’s consumer-facing website[.]”
21
     (Mot. at 8.) They contend that his testimony is inadmissible under Daubert “because this
22
     methodology cannot be tested, has not been subjected to peer review and publication, has an
23
     unknown error rate, and is not a generally accepted methodology in the scientific community.”
24
     (Id.) This argument does not make sense. Dr. Sasian’s opinion is grounded in his knowledge and
25
     experience, as applied to the facts of this case, not a test or calculation that the opposing party must
26
     be able to replicate.
27

28

                                                4                 Case No. 5:16-cv-06370-EJD-VKD
               ORION’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE SASIAN TESTIMONY
         Case 5:16-cv-06370-EJD Document 274 Filed 08/08/19 Page 8 of 16



 1          Rule 702 “expressly contemplates that an expert may be qualified on the basis of

 2 experience.” Fed. R. Evid. 702 Advisory Committee Note (2000). “If the witness is relying solely

 3 or primarily on experience, then the witness must explain how that experience leads to the

 4 conclusion reached, why that experience is a sufficient basis for the opinion, and how that

 5 experience is reliably applied to the facts.” Id. If an expert satisfies that requirement, then the

 6 evidence is admissible. See, e.g., U.S v. Hankey, 203 F.3d 1160, 1169 (9th Cir. 2000) (district

 7 court properly admitted expert testimony on gang retaliation where expert demonstrated basis for

 8 his knowledge and experience); Ralston v. Mortgage Inv. Group, Inc., No. 08-536-JF (PSG), 2011

 9 WL 6002640 (N.D. Cal. Nov. 30, 2011) *4 (mortgage broker with 25 years experience qualified to

10 testify about general practices of mortgage brokers; in evaluating his testimony, “the court’s

11 attention must not focus on what [the expert] says in his report, but rather, on what basis he has to

12 say it” (emphasis in the original)).1

13          In the present case, Dr. Sasian clearly explained how his experience led to his conclusion,

14 why his experience is a sufficient basis for his opinion, and how he reliably applied his experience

15 to the facts, as Rule 702 requires. He discussed his familiarity with the process for manufacturing

16 telescope lenses and how that enabled him to opine on Sunny’s ability to make a reflector with a

17 4.5 inch mirror and an equatorial mount. (Hagey Decl., Ex. 1, Sasian Report ¶¶ 40-41.) Dr. Sasian

18 further explained, from his knowledge and experience, that “the manufacture of optical mirrors

19 does not fundamentally change as the mirror in a reflector telescope gets larger, up until the mirror

20 size exceeds eight inches[.]” (Id. ¶ 42.)2 From these specific facts, Dr. Sasian concluded “that

21 Sunny is capable of manufacturing reflector telescopes of up to eight inches in diameter,” or even

22 larger with sufficient human resources, and that there is therefore “no reason why Sunny could not

23 manufacture 4.5 inch, six-inch, and eight-inch reflectors for Orion with either equatorial or

24   1
       Indeed, Defendants’ own authorities confirm that expert testimony based on experience is
25   admissible if the expert satisfactorily explains the connection between his or her experience, the
     facts of the case, and the conclusion reached—although unlike here, the experts in those cases fell
26   far short of that standard. See United States v. Cerna, 2010 WL 11627594 (N.D. Cal. Dec. 17,
     2010) *6 (cited in Mot. at 9); 640 Octavia, LLC v. Pieper, 2019 WL 1201581 (N.D. Cal. Mar. 14,
27   2019) *2 (cited in Mot. at 3).
     2
       Dr. Sasian further opined that “grinding mirrors larger than eight inches is possible with similar
28   equipment as that used to grind smaller mirrors, although greater quality controls are required to
     ensure that the mirrors are not flawed.” (Hagey Decl., Ex. 1, Sasian Report ¶ 42.)
                                                5                 Case No. 5:16-cv-06370-EJD-VKD
               ORION’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE SASIAN TESTIMONY
          Case 5:16-cv-06370-EJD Document 274 Filed 08/08/19 Page 9 of 16



 1 Dobsonian mounts” comparable to the models that Synta provides. (Id. ¶¶ 42-45.) Dr. Sasian then

 2 performed the same analysis on Sunny’s and Synta’s refracting models. (Id. ¶¶ 48-53.) Because

 3 Dr. Sasian explained how his experience applies to the facts and leads to his conclusion, his

 4 testimony is proper under Rule 702.

 5          Accordingly, there is no merit to Defendants’ argument that Dr. Sasian’s opinion is

 6 inadmissible because his work “cannot be verified or replicated.” (Mot. at 9.) The Ninth Circuit

 7 explained in Hankey that “[t]he Daubert factors (peer review, publication, potential error rate, etc.)

 8 simply are not applicable” where the testimony depends heavily on the knowledge or experience of

 9 the expert, rather than the methodology or theory behind it. 203 F.3d at 1169. Instead, to “verify

10 and replicate” Dr. Sasian’s analysis here, Defendants could have engaged their own telescope

11 manufacturing expert to review the specifications for the telescope models that Dr. Sasian

12 examined, consider the process by which telescopes are made, and reach his or her own conclusion

13 about whether Sunny and Synta could make competing products. Defendants, however, either

14 chose not to retain an expert on telescope manufacturing or were unable to find one who disagreed

15 with Dr. Sasian. Instead, Defendants attempted to have a certified fraud examiner and economist

16 present irrelevant challenges to Dr. Sasian’s technical opinions – even though those witnesses

17 conceded that they had no knowledge of or experience in telescope manufacturing. (See Dkt. No.

18 258 at 17-20; Dkt. No. 260 at 7-11.) Defendants cannot decline to hire a qualified expert to rebut

19 Dr. Sasian’s work and then seek to strike his testimony on the purported ground that his work is

20 unverifiable.

21 III.     DEFENDANTS’ QUIBBLES WITH DR. SASIAN’S DATA SELECTION ARE
            QUINTESSENTIAL JURY ISSUES
22
            Defendants also claim that the process by which Dr. Sasian arrived at his opinion is flawed
23
     because he did not confirm the product specifications listed on Orion’s website for the Starblast
24
     and AstroView telescopes, did not compare other components of the telescopes besides diameter
25
     and mount, and examined only certain telescopes. (Mot. at 8.) Such arguments about which data
26
     an expert chooses to use in his or her analysis, however, go to the weight of that evidence, not its
27
     admissibility. See Manpower, Inc. v. Ins. Co. of Pennsylvania, 732 F.3d 796, 808 (7th Cir. 2013)
28

                                                6                 Case No. 5:16-cv-06370-EJD-VKD
               ORION’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE SASIAN TESTIMONY
        Case 5:16-cv-06370-EJD Document 274 Filed 08/08/19 Page 10 of 16



 1 (“The reliability of data and assumptions used in applying a methodology is tested by the

 2 adversarial process and determined by the jury; the court's role is generally limited to assessing the

 3 reliability of the methodology—the framework—of the expert's analysis.”); In re Qualcomm

 4 Antitrust Litig, 328 F.R.D. 280, 305 (N.D. Cal. 2018) (denying Daubert motion where defendant

 5 argued that plaintiffs’ expert used unreliable data because “district courts within and outside this

 6 district have often concluded that “experts’ decisions about what data to use” in their analysis bear

 7 on the weight, not the admissibility, of expert testimony”); In re Korean Ramen Antitrust Litig.,

 8 No. 13-cv-04115-WHO, 2017 WL 235052 (N.D. Cal. Jan. 19, 2017) *2, *17 (denying Daubert

 9 motion because, despite defendants’ “reasonable criticisms,” expert’s choice of data and resulting

10 opinion “may be ripe for attack on summary judgment or trial, but they are not too inherently

11 unreliable or untenable to be excludable”); In re Static Random Access Memory (SRAM) Antitrust

12 Litig., No. 07-MD-01819-CW, 2010 WL 5071694 (N.D. Cal. Dec. 7, 2010) *6 (denying motion to

13 exclude expert’s testimony because limitations in the data on which he relied “may impact the

14 weight of Dr. Dwyer’s evidence, but they do not clearly indicate that his analysis is unreliable”);

15 Kennedy v. Collagen Corp., 161 F.3d 1226, 1231 (9th Cir. 1998) (reversing summary judgment

16 based on exclusion of expert’s testimony as to cause of plaintiff’s injury because opposing opinions

17 do not “preclude the admission of the expert’s testimony—they go to the weight, not the

18 admissibility” (emphasis in the original)).

19          For the same reason, Defendants’ argument about the documents that Dr. Sasian relied on in

20 his analysis is also unavailing. Dr. Sasian explains in his report that the basis for his opinion is the

21 process by which telescope lenses are made, with which he has decades of experience and is

22 intimately familiar, and the specifications of the particular telescopes at issue. He also testified that

23 “I have the documents, the information that I need to provide the opinion that I gave.” (Hagey

24 Decl., Ex. 2, Sasian Dep. at 56:13-14.)

25          Defendants complain that Dr. Sasian “did not look at a single document produced by any

26 Defendant in this case, reviewed only one Bates numbered document produced by the plaintiff, and

27 did not seek out any inconsistent documents or testimony[.]” (Mot. at 5 (emphasis in the original).)

28 As an initial matter, that is false; Dr. Sasian relied upon deposition testimony and exhibits from

                                                7                 Case No. 5:16-cv-06370-EJD-VKD
               ORION’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE SASIAN TESTIMONY
         Case 5:16-cv-06370-EJD Document 274 Filed 08/08/19 Page 11 of 16



 1 Defendants’ witnesses and discovery responses provided by Defendants. More importantly, he

 2 reviewed the relevant dataset: Defendants’ own product specifications. But even were that not so,

 3 “arguments about how the selection of data inputs affect the merits of the conclusions produced by

 4 an accepted methodology should normally be left to the jury.” Manpower, 732 F.3d at 809. If

 5 Defendants believe that Dr. Sasian should have reviewed different documents, they will have an

 6 opportunity to cross-examine him with those documents at trial.3

 7 IV.      DR. SASIAN DOES NOT OPINE ON “COMMERCIALIZATION”
 8          Defendants devote two pages of their Motion to attempting to prevent Dr. Sasian from

 9 testifying about an opinion he is not offering. They argue that he is not qualified to testify about

10 “commercialization” because he has not toured their plants, does not have expertise in large-scale

11 telescope product manufacturing, and is more familiar with optics, mirrors, and lenses than

12 telescope software. (Mot. at 10-11.) This argument is a straw man. Dr. Sasian did not offer any

13 opinions on ‘commercialization,’ a term never used in Dr. Sasian’s report.

14          He confirmed this at his deposition:

15                 Q. . . . Are you providing an expert opinion on whether Sunny and
                   Synta are financially capable of manufacturing similar consumer
16                 telescopes?
17                 A. No., I am not doing that.
                   ...
18                 Q. . . . When you are providing an opinion that Sunny and Synta are
                   capable of manufacturing similar technology, you are only talking
19                 about the technological or technical side, correct? [Objection.]
20                 THE WITNESS: Mostly, yes.
21                 Q. BY MS. NIKONOVA: You are not doing it from the business side,
                   correct?
22
                   A. That’s correct.
23
     (Hagey Decl., Ex. 2, Sasian Dep. at 83:8-84:7.)
24
     3
25   The case on which Defendants rely is equally inapplicable. The expert in Perez v. State Farm,
   2012 WL 3116355, sought to opine about the likelihood that using certain auto repair parts would
26 affect a car’s performance. Id. at *3. The court excluded his testimony because he admitted that he
   relied largely on surveys and reports from counsel that “represented what [he] was trying to put
27 forward,” and did not seek out sources that would support a contrary view. Id. at *6. That case has
   no application here; the documents Dr. Sasian relied on here did not put forth any ‘viewpoint.’
28 Rather, they list pure facts, in the form of telescope specifications that Defendants do not contend
   are incorrect. (See Hagey Decl., Ex. 1, Sasian Report ¶ 18.)
                                               8                 Case No. 5:16-cv-06370-EJD-VKD
              ORION’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE SASIAN TESTIMONY
       Case 5:16-cv-06370-EJD Document 274 Filed 08/08/19 Page 12 of 16



 1           Defendants’ own experts expressly conceded that Dr. Sasian does not opine upon

 2 commercial issues:

 3                  Q. . . . Did Dr. Sasian offer any opinion as to whether it would be
                    financially feasible for Sunny or Synta to manufacture similar
 4                  consumer telescopes?
 5                  A. I don't think so, no. I think he specifically said he didn’t.
 6 (Hagey Decl., Ex. 3, Redman Dep. at 286:12-17.)

 7                  Q. . . . Does Dr. Sasian perform any analysis of the economic aspects
                    of Sunny and Synta's ability to manufacture similar consumer
 8                  telescopes?
 9                  A. I believe he does not.
10 (Hagey Decl., Ex. 4, Saravia Dep. at 270:24-271:3.)

11           To the extent that Defendants mean to contend that Dr. Sasian does not have expertise to

12 opine on the manufacture of telescopes, that is simply absurd. Dr. Sasian has been a full-time

13 tenured Professor of Optical Sciences and Astronomy for 17 years; his work involves “the design,

14 fabrication, and testing of optical devices such as telescopes”; and he has taught university courses

15 on these topics, provided consultation regarding telescope optics, built many telescopes, and

16 published peer-reviewed articles on telescope technology. (Hagey Decl., Ex. 1, Sasian Report ¶¶ 1,

17 12-16.)

18           Dr. Sasian’s vast knowledge, experience, and education easily satisfies the “low threshold”

19 to qualify as an expert under Rule 702. Perez, 2012 WL 3116355 at *2. The narrow issue on

20 which Dr. Sasian opined can be summed up as follows: Given that the process for creating lenses

21 and mirrors is the same for all lenses and mirrors within a particular range of sizes, Sunny’s

22 capability to manufacture the StarBlast 4.5 EQ reflector with a 4.5-inch mirror, and the AstroView

23 90mm EQ refractor with a 90-millimeter lens, means that it also has the capability to manufacture

24 telescopes with larger lenses and mirrors of the same types, up to a certain size. (Hagey Decl., Ex.

25 1, Sasian Report ¶¶ 28, 32, 44-45, 51-53.) As shown in his Report, Dr. Sasian derived this opinion

26 from his education, experience, and knowledge of the optical manufacture, not from information

27 specific to Defendants’ facilities.

28

                                                9                 Case No. 5:16-cv-06370-EJD-VKD
               ORION’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE SASIAN TESTIMONY
        Case 5:16-cv-06370-EJD Document 274 Filed 08/08/19 Page 13 of 16



 1          In sum, Defendants are free to raise all of these issues on cross-examination if they believe

 2 they are persuasive. They are not, however, entitled to strike Dr. Sasian’s testimony on the grounds

 3 that he is purportedly not qualified to provide commercial testimony that he does not seek to

 4 provide. Nor can Defendants plausibly contend that Dr. Sasian is unqualified to provide the

 5 technical opinions that he actually advances.

 6 V.       DR. SASIAN’S TESTIMONY IS NOT IPSE DIXIT
 7          Defendants repeatedly argue that the Court should reject Dr. Sasian’s testimony as “ipse

 8 dixit,” i.e., “an assertion made but not proved.” (Mot. at 2 (quoting Merriam-Webster Dictionary),

 9 7, 9, 11.) They suggest that Dr. Sasian offers nothing more than a conclusory opinion and is asking

10 the Court to simply take him at his word. Not so. Ipse dixit would be if Dr. Sasian, as an expert in

11 telescope technology, simply opined that a telescope manufacturer such as Sunny must have the

12 technological capability to make a particular telescope without analyzing documents or explaining

13 his reasons. But that is not even close to what he did here. Instead, Dr. Sasian painstakingly

14 explained the basis for his opinion, describing in detail the process of manufacturing particular

15 lenses and why the process and equipment used for the lenses in the two Sunny models he

16 considered is the same as for those in the Synta models to which he compared them. (Hagey Decl.,

17 Ex., 1, Sasian Report ¶¶ 19-63.)

18          This is not a “black box into which data is fed at one end and from which an answer

19 emerges at the other.” (Mot. at 2 (quoting GPNE Corp. v. Apple, Inc., No. 12-cv-02885-LHK,

20 2014 WL 1494247 (N.D. Cal Apr. 16, 2014), at *4-5).) Rather, it is a thoroughly reasoned opinion

21 that provides the entire factual basis supporting it. Such testimony is proper and admissible under

22 Rule 702.

23 VI.      IT WAS ENTIRELY PROPER FOR DR. SASIAN TO RECEIVE ATTORNEY
            ASSISTANCE IN PREPARING HIS REPORT UNDER THE FEDERAL RULES
24
            Defendants also argue that Dr. Sasian’s testimony “is not relevant or helpful to a jury
25
     because counsel or plaintiff wrote 60 percent of his report, and he admits that he parrots the
26
     unsupported speculations of Orion’s CEO[.]” (Mot. at 1.) Defendants are wrong again. The
27
     Federal Rules make clear that it is proper and expected that counsel would help prepare an expert
28

                                               10                 Case No. 5:16-cv-06370-EJD-VKD
               ORION’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE SASIAN TESTIMONY
        Case 5:16-cv-06370-EJD Document 274 Filed 08/08/19 Page 14 of 16



 1 report—particularly where, as here, English is a second language for the expert. In U.S. ex rel.

 2 Jordan, 2003 WL 27366249 at *2, the government sought to exclude expert testimony on the

 3 ground that Sheppard Mullin—the same counsel who represent Defendants here—had written the

 4 expert’s report. The court denied the motion, noting that “[t]he advisory committee notes to the

 5 1993 amendments to Rule 26 specifically provide for attorney assistance in the preparation of an

 6 expert report.” Id. at *3. The court therefore concluded that the attorneys’ assistance in preparing

 7 the report was “not a proper basis upon which to exclude the expert’s testimony.” Id.

 8          The Jordan court also noted that the expert’s adoption of the Sheppard Mullin-written

 9 report was “sufficient to meet the requirements of Rule 26(a)(21)(B).” Id. Here, Dr. Sasian

10 testified that he stands by everything in his Report: “It may have been counsel who wrote the

11 paragraph, and I have mentioned before where there were some paragraphs which counsel has

12 possibly written them. But all these paragraphs were reviewed and discussed with me to form my

13 opinion.” (Hagey Decl., Ex. 2, Sasian Dep. at 192:5-9.) Dr. Sasian further testified that he edited

14 and reviewed the report before it was finalized, that he personally checked the citations within his

15 report, and that he believes the opinions expressed in his report. (Id., Ex. 2, Sasian Dep. at 218:2-

16 24; 223:2-19.) Dr. Sasian’s confirmation that his report represents his opinion and analysis is

17 sufficient to satisfy Rule 26—just as Sheppard Mullin’s report in the Jordan case did.

18          Finally, Dr. Sasian did not “admit that he parrots” Orion’s CEO, Peter Moreo. Dr. Sasian

19 testified that his report contains information about the lawsuit and the allegations in order to

20 provide context and background for his opinion. (Hagey Decl., Ex. 2, Sasian Dep. at 154:11-

21 156:1.) He explained that he obtained that background information from Mr. Moreo, and that he

22 took it “as accurate.” (Id.) The Report makes clear that Dr. Sasian obtained those background

23 statements from a third party, and that he does not intend to opine about them, by qualifying them

24 with the caveat, “I am informed.” (See, e.g., Hagey Decl., Ex. 1, Sasian Report ¶ 47.) Defendants’

25 characterization of those statements as “unhelpful parroting” is therefore incorrect.

26

27

28

                                              11                 Case No. 5:16-cv-06370-EJD-VKD
              ORION’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE SASIAN TESTIMONY
        Case 5:16-cv-06370-EJD Document 274 Filed 08/08/19 Page 15 of 16



     VII.   DR. SASIAN WILL HELP THE JURY UNDERSTAND EVIDENCE SHOWING
 1          THAT SUNNY AND SYNTA COULD MAKE SIMILAR PRODUCTS
 2          Rule 702 permits an expert witness to testify if his or her “specialized knowledge will assist

 3 the trier of fact to understand the evidence.” Fed. R. Evid. 702. Defendants have suggested that it

 4 is “an obvious inference” that Sunny and Synta could manufacture the same telescopes, and that

 5 Dr. Sasian’s proffered testimony therefore will not be helpful to the jury. (Hagey Decl. Ex. 2,

 6 Sasian Dep. at 134:8-14.) Orion agrees that Sunny was capable of manufacturing telescope models

 7 that competed with Synta—indeed, Orion alleges that the two companies could have competed

 8 with each other in the market for consumer telescopes, and that the reason why they did not is that

 9 they unlawfully agreed to divide the market between them instead. (Dkt. No. 230 at 2, 3, 5 (Order

10 Denying Motion to Dismiss).) Nevertheless, Defendants appear intent on contesting this point at

11 trial. Orion therefore intends to offer Dr. Sasian’s expert testimony to establish that Sunny had the

12 technical capability to make the products in question.

13          Defendants argue in their Motion that “no specialized knowledge is needed” for the jury to

14 determine whether Sunny had the capability to make these models, because jurors can “read the

15 lens diameter and mount type on a spec sheet, hear from fact witnesses about the actual

16 manufacturing capability, and see actual purchase orders and sales invoices” to determine that

17 question. (Mot. at 11.) That is hardly the case. Dr. Sasian’s specialized knowledge of optical

18 manufacture enables him to opine that a company that can make a reflector telescope with a 4.5-

19 inch mirror necessarily can also make a telescope with a six-inch or eight-inch reflector, (Hagey

20 Decl., Ex. 1, Sasian Report ¶¶ 41-45), and a company that can make a telescope with a 90-

21 millimeter refractor necessarily can also make a telescope with a refractor lens up to 120-

22 millimeters in aperture. (Id. ¶¶ 48-53.) A layperson who has no education or experience regarding

23 how telescope lenses are made would have no way of determining the extent of a manufacturer’s

24 capabilities by “reading the lens diameter” of a particular model.

25          In short, Dr. Sasian’s specialized knowledge, developed over decades of working in the

26 field of optical sciences and “with the design, fabrication, and testing of optical devices such as

27 telescopes” (Hagey Decl., Ex. 1, Sasian Report ¶ 9), will assist the jury in understanding the

28 evidence.

                                               12                 Case No. 5:16-cv-06370-EJD-VKD
               ORION’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE SASIAN TESTIMONY
       Case 5:16-cv-06370-EJD Document 274 Filed 08/08/19 Page 16 of 16



 1                                          CONCLUSION

 2         For the foregoing reasons, Orion respectfully requests that the Court deny Defendants’

 3 Motion to Strike the Testimony of Orion’s Telescope Technology Expert Dr. Sasian.

 4

 5 Dated: August 8, 2019                               BRAUNHAGEY & BORDEN LLP

 6
                                                       By:     /s/ Matthew Borden
 7                                                                 Matthew Borden
 8                                                     Attorneys for Plaintiff OPTRONIC
                                                       TECHNOLOGIES, INC. d/b/a Orion
 9                                                     Telescopes & Binoculars
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             13                 Case No. 5:16-cv-06370-EJD-VKD
             ORION’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE SASIAN TESTIMONY
